                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    LOCATION: Vancouver, Washington
 2

 3

 4

 5

 6
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8
      In re:                                        Case No.: 19-42865-BDL
 9
      SHAYNE EDWARD MILES,                          DECLARATION OF ZABRINA MADDOX IN
10                                                  SUPPORT OF MOTION TO DISMISS
11
                                          Debtor.
12
     I, Zabrina Maddox, hereby declare that the following statements are true and correct to the best
13
     of my knowledge, and am subject to penalty of perjury under the laws of the United States:
14

15
        1. I am over the age of eighteen, a resident of the United States of America, and otherwise
16
               competent to provide the following testimony from my personal knowledge;
17
        2. I am employed by Michael G. Malaier, Chapter 13 Trustee charged with administering
18
               the instant bankruptcy estate;
19
        3. I am the case administrator assigned to the above-captioned case;
20
        4. According to our records, Debtors have failed to make all payments as required by the
21
               plan;
22

23

24

25
                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
                                                                              1551 Broadway, Suite 600
     DECLARATION IN SUPPORT                         -1                              Tacoma, WA 98402
                                                                                         (253) 572-6600
 1      5. As of today’s date, the payment delinquency stands at $6,500.00, pursuant to the below

 2         payment history:

 3        Period
                       Date
                                   Payment Due
                                                      Payment
                                                                    Forgive Amount      Amount Due
                   (Month/Year)                       Received
             1        9/2019         $3,200.00                                            $3,200.00
 4           2       10/2019         $3,200.00                                            $6,400.00
             3       11/2019         $3,200.00        $3,100.00                           $6,500.00
 5           4       12/2019                                                              $6,500.00


 6
        6. That I will provide any further information required by the Court to assist in its
 7
           adjudication of the issues presented in Trustee’s Motion to Dismiss.
 8

 9

10
           DATED this 4th day of December, 2019 at Tacoma, Washington.
11

12

13
                                                  /s/ Zabrina Maddox
                                                  Zabrina Maddox
14                                                Case Administrator to
                                                  Michael G. Malaier
15                                                Chapter 13 Trustee

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
                                                                             1551 Broadway, Suite 600
     DECLARATION IN SUPPORT                      -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
